[Cite as State v. Haser, 2021-Ohio-460.]


                                         COURT OF APPEALS
                                     MUSKINGUM COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT



 STATE OF OHIO                                      JUDGES:
                                                    Hon. W. Scott Gwin, P. J.
          Plaintiff-Appellee                        Hon. William B. Hoffman, J.
                                                    Hon. John W. Wise, J.
 -vs-
                                                    Case No. CT2020-0029
 DONALD HASER

          Defendant-Appellant                       OPINION




 CHARACTER OF PROCEEDING:                        Criminal Appeal from the Court of Common
                                                 Pleas, Case No. CR2020-0094


 JUDGMENT:                                       Affirmed



 DATE OF JUDGMENT ENTRY:                         February 19, 2021



 APPEARANCES:

 For Plaintiff-Appellee                          For Defendant-Appellant

 D. MICHAEL HADDOX                               TODD W. BARSTOW
 PROSECUTING ATTORNEY                            261 West Johnstown Road
 TAYLOR P. BENNINGTON                            Suite 204
 ASSISTANT PROSECUTOR                            Columbus, Ohio 43230
 27 North Fifth Street, P.O. Box 189
 Zanesville, Ohio 43702-0189
[Cite as State v. Haser, 2021-Ohio-460.]


 Wise, J.

          {¶1} Defendant-Appellant Donald Haser appeals his conviction and sentence

 entered in the Muskingum County Court of Common Pleas on one count of Aggravated

 Burglary and one count of Domestic Violence, following a guilty plea.

          {¶2}    Plaintiff-Appellee is the State of Ohio.

                                  STATEMENT OF THE FACTS AND CASE

          {¶3} The relevant facts, as set forth at the plea hearing, and procedural history

 are as follows:

          {¶4} On January 28, 2020, officers with the Zanesville Police Department were

 dispatched to a residence at 567 Hedgewood Avenue. The caller indicated that a female

 by the name of A.A. was inside the residence and was being shot numerous times with a

 BB gun by Appellant Donald Haser, who was on the trespass list for 567 Hedgewood

 Avenue.

          {¶5} Officers arrived and made contact with A.A. She had visible injuries to the

 back of her neck as well as the back of her legs. She told officers that Appellant had shot

 her numerous times with a BB gun and had dragged her around the basement.

          {¶6} The officers were then able to speak with a witness, Eileen Stout, who

 indicated that she was in the basement when she heard the basement door kicked open.

 Ms. Stout advised that Appellant was tightly grasping A.A. by the top of her head around

 her hair and dragged her down the stairs into the basement. She indicated that A.A. was

 repeatedly asking Appellant to stop, telling him that it hurt. Appellant then hit A.A. with a

 closed fist and pushed her across the room. Ms. Stout then exited the basement area

 returning upstairs.
[Cite as State v. Haser, 2021-Ohio-460.]


          {¶7}    Appellant has six prior convictions for domestic violence.

          {¶8}    Appellant was subsequently arrested.

          {¶9} On February 12, 2020, Appellant was indicted on one count of aggravated

 burglary, a felony of the first degree, in violation of R.C. §2911.11(A)(1), one count of

 domestic violence (two or more priors), a felony of the third degree, in violation of R.C.

 §2919.25(A), one count of kidnapping, a felony of the first degree, in violation of R.C.

 §2905.01(A)(3), and one count of felonious assault, a felony of the second degree, in

 violation of R.C. §2903.11(A)(1).

          {¶10} On April 6, 2020, pursuant to a negotiated plea deal, Appellant pled guilty

 to the counts of aggravated burglary and domestic violence.

          {¶11} On April 27, 2020, a sentencing hearing was held. On the count of

 aggravated burglary, the trial court sentenced Appellant to a minimum term of 11 years,

 but up to 16.5 years in prison. On the count of domestic violence, Appellant was

 sentenced to 36 months. The trial court ordered the sentences to run consecutively for a

 minimum sentence of 14 years and a maximum of 19.5 years.

          {¶12} Appellant now appeals, raising the following assignments of error for review:


                                       ASSIGNMENTS OF ERROR

          {¶13} “I. THE TRIAL COURT ERRED AS A MATTER OF LAW BY NOT

 MERGING THE OFFENSES OF AGGRAVATED BURGLARY AND DOMESTIC

 VIOLENCE FOR PURPOSES OF SENTENCING. (R. Entry, 4/30/20; T. 4/6/20; 4/30/20).

          {¶14} “II. THE TRIAL COURT SENTENCED APPELLANT TO AN INDEFINITE

 TERM OF INCARCERATION PURSUANT TO A STATUTORY SCHEME THAT

 VIOLATES APPELLANT'S CONSTITUTIONAL RIGHT TO DUE PROCESS OF LAW AS
[Cite as State v. Haser, 2021-Ohio-460.]


 GUARANTEED BY THE UNITED STATES AND OHIO CONSTITUTIONS. (T. 4/6/20;

 4/27/20; R. Entries 4/30/20).

         {¶15} “III. APPELLANT'S TRIAL COUNSEL WAS INEFFECTIVE, THEREBY

 DENYING HlM HIS RIGHT TO EFFECTIVE ASSISTANCE OF COUNSEL AS

 GUARANTEED BY THE UNITED STATES AND OHIO CONSTITUTIONS. (T. 4/6/20;

 4/27/20; R. Entries, 4/30/20).”

                                                  I.

         {¶16} In his first assignment of error, Appellant argues the trial court erred by

 failing to merge the aggravated burglary and domestic violence offenses. We disagree.

         {¶17} Appellate review of an allied-offense question is de novo. State v. Miku, 5th

 Dist. Stark No. 2017-CA-00057, 2018-Ohio-1584, 111 N.E.3d 558, ¶ 70, citing State v.

 Williams, 134 Ohio St.3d 482, 2012-Ohio-5699, 983 N.E.2d 1245, ¶ 12.

         {¶18} The Supreme Court of Ohio has made clear that “[i]t is possible for an

 accused to expressly waive the protection afforded by R.C. §2941.25 [the merger statute,

 describing when multiple punishments may be imposed for two or more offenses], such

 as by ‘stipulating in the plea agreement that the offenses were committed with separate

 animus.’ ” See State v. Rogers, 143 Ohio St.3d 385, 2015–Ohio–2459, 38 N.E.3d 860, at

 ¶ 20, quoting State v. Underwood, 124 Ohio St.3d 365, 2010-Ohio-1, ¶ 29.

         {¶19} Appellant herein argues that it was plain error for the trial court to fail to

 consider merging the sentences even if the sentence was agreed to. By failing to seek

 the merger of convictions as allied offenses of similar import in the trial court, a defendant

 forfeits his or her allied offenses claim for appellate review, except for plain error. See

 State v. Rogers, 143 Ohio St.3d 385, 2015–Ohio–2459, 38 N.E.3d 860, ¶ 21.
[Cite as State v. Haser, 2021-Ohio-460.]


          {¶20} In State v. Rogers, supra, the Court reaffirmed that even if an accused

 shows the trial court committed plain error affecting the outcome of the proceeding, the

 appellate court is not required to correct it. Id. at ¶ 23. Notice of plain error under Crim.R.

 52(B) is to be taken with the utmost caution, under exceptional circumstances and only

 to prevent a manifest miscarriage of justice. State v. Long, 53 Ohio St.2d 91, 372 N.E.2d

 804 (1978), paragraph 3 of the syllabus.

          {¶21} State v. Underwood, supra, states:

                  When a sentence is imposed for multiple convictions on offenses that

          are allied offenses of similar import in violation of R.C. 2941.25(A), R.C.

          2953.08(D)(1) does not bar appellate review of that sentence even though

          it was jointly recommended by the parties and imposed by the court.

          {¶22} The Eighth District has held that when the transcript demonstrates the state

 and defense counsel specifically agreed that the offenses were not allied, the issue of

 allied offenses is waived. State v. Yokings, 8th Dist. Cuyahoga No. 98632, 2013–Ohio–

 1890; State v. Carmen, 8th Dist. Cuyahoga No. 99463, 2013–Ohio–4910; State v. Ward,

 8th Dist. Cuyahoga No. 97219, 2012–Ohio–1199. In said cases, the Eighth District

 distinguished Underwood based on the fact that merger was not discussed as part of the

 agreed sentence in Underwood. In fact, Underwood explicitly states:

                  [W]e note that nothing in this decision precludes the state and a

          defendant from stipulating in the plea agreement that the offenses were

          committed with separate animus, thus subjecting the defendant to more

          than one conviction and sentence. When the plea agreement is silent on

          the issue of allied offenses of similar import, however, the trial court is
[Cite as State v. Haser, 2021-Ohio-460.]


          obligated under R.C. 2941.25 to determine whether the offenses are allied,

          and if they are, to convict the defendant of only one offense.

          {¶23} Id. at ¶ 29.

          {¶24} In the instant case, Appellant did not seek merger at the trial court level.

 Rather, Appellant and the state of Ohio entered into a negotiated plea agreement in this

 case, wherein the state agreed to dismiss the kidnapping and felonious assault counts in

 exchange for pleas of guilty to the counts of aggravated burglary and domestic violence.

 Appellant stipulated in his plea agreement that the counts of Aggravated Burglary and

 Domestic Violence do not merge. On the last page of the written plea agreement, it is

 stated “[t]he parties stipulate that the counts herein do not merge.”

          {¶25} Further, defense counsel confirmed that understanding during the plea

 hearing. (Plea T. at 4). During the plea hearing, defense counsel specifically stated that

 the statements made by the prosecutor were correct, that the plea form was accurate,

 that he had reviewed said form with Appellant, and that it was his belief that Appellant

 changed his plea knowingly, intelligently and voluntarily. (Plea T. at 4). At the plea

 hearing, Appellant himself also affirmed that he understood that he was pleading guilty to

 two separate counts. (Plea T. at 4).

          {¶26} Additionally, even at the sentencing hearing, defense counsel’s argument

 was not for merger but rather for concurrent sentencing. Defense counsel even stated

 “I’m not really saying they merge but – because I know they don’t, but …” (Sent. T. at 12).

          {¶27} “[W]here the transcript demonstrates that the state and defense counsel

 agreed that offenses were not allied, the issue of allied offenses is waived.” State v. Black,

 8th Dist. No. 102586, 2016-Ohio-383, ¶ 18. Here, that agreement came not only through
[Cite as State v. Haser, 2021-Ohio-460.]


 counsel, but also was incorporated into the actual plea agreement that Appellant himself

 signed.

          {¶28} The record in the case before us satisfies the requirements of Underwood,

 supra. The parties had an agreement the offenses would not merge, and Appellant

 received the benefit of the bargain by the dismissal of the kidnapping and felonious

 assault charges. Underwood does not require the trial court to determine whether the

 offenses actually merge before accepting the plea when the parties have specifically

 entered into an agreement that they do not merge. It is when the parties fail to discuss

 the merger that the trial court is obligated to determine if the offenses are allied offenses.

          {¶29} Based on the terms of the plea in the instant case, we find the issue of allied

 offenses is waived. Appellant’s first assignment of error is overruled.

                                              II., III.

          {¶30} In his second and third assignments of error, Appellant argues that the

 Reagan Tokes Law, specifically, R.C. §2967.271, is unconstitutional. In his third

 assignment of error Appellant also argues he was denied the effective assistance of

 counsel for counsel’s failure to raise the constitutionality at sentencing.

          {¶31} The state maintains that the issue of the constitutionality of the Regan

 Tokes Law is not ripe for review. However, the state nonetheless maintains the law is

 constitutional.

          {¶32} This Court has previously addressed whether a challenge to the

 constitutionality of the Reagan Tokes Law is ripe for appellate review where the defendant

 has yet to serve the minimum term and yet to be subject to the application of the Reagan

 Tokes Law. This Court has repeatedly held the issue is not ripe for review. See State v.
[Cite as State v. Haser, 2021-Ohio-460.]


 Clark, 5th Dist. Licking No. 2020 CA 00017, 2020-Ohio-5013; State v. Downard, 5th Dist.

 Muskingum No. CT2019-0079, 2020-Ohio-4227; State v. Manion, 5th Dist. Tuscarawas

 No. 2020 AP 03 0009, 2020-Ohio-4230; State v. Kibler, 5th Dist. Muskingum No. CT2020-

 0026, 2020-Ohio-4631 State v. Wolfe, 5th Dist. Licking No. 2020-CA-2021, 2020-Ohio-

 5501; and State v. Buckner, 5th Dist. Muskingum CT2020-0023, 2020-0024, 2020-Ohio-

 2017.

          {¶33} The Sixth District has reached the same conclusion in State v. Maddox, 6th

 Dist. Lucas No. CL-19-1253, 2020-Ohio-4702, and State v. Velliquette, 6th Dist. Lucas

 No. L-19-1232, 2020-Ohio-4855. Likewise the Fourth District recently found the issue not

 ripe for review in State v. Ramey, 4th Dist. Washington Nos. 20 CA 1 and 20 CA 2, 2020-

 Ohio-6733.

          {¶34} For the reasons set forth in our prior opinions, we find Appellant’s assigned

 errors not ripe for review. Appellant’s second and third assignments of error are overruled.

          {¶35} Accordingly, the judgment of the Court of Common Pleas, Muskingum

 County, Ohio, affirmed.

 By: Wise, J.

 Hoffman, J., concurs.

 Gwin, P. J., concurs in part and dissents in part.


 JWW/kr 0210
Muskingum County, Case No. CT2020-0029                                                       9

Gwin, P.J., concurs and dissents

        {¶36} I concur in the majority’s disposition of Appellant’s First Assignment of Error.

        {¶37} I respectfully dissent from the majority’s opinion concerning ripeness and

Appellant’s Second and Third Assignments of Error for the reasons set forth in my

dissenting opinion in State v. Wolfe, 5th Dist., Licking No. 2020 CA 00021, 2020-Ohio-

5501.

        {¶38} I further note that the Ohio Supreme Court has accepted a certified conflict

on the issue of whether the constitutionality of the Reagan Tokes Act is ripe for review on

direct appeal or only after the defendant has served the minimum term and been subject

to extension by application of the Act. See, State v. Maddox, 6th Dist. Lucas No. L-19-

1253, 2020-Ohio-4702, order to certify conflict allowed, State v. Maddox, 160 Ohio St.3d

1505, 2020-Ohio-6913, 159 N.E.3d 1150(Table); State v. Downard, 5th Dist. Muskingum

No. CT2019-0079, 2020-Ohio-4227, appeal accepted on Appellant’s Proposition of Law

No. II, State v. Downard, 160 Ohio St.3d 1507, 2020-Ohio-6835, 159 N.E.3d 1507

(Table)(Sua sponte, cause held for the decision in 2020-1266, State v. Maddox).